Citation Nr: 0922831	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-33 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left ankle disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right ankle disability.

4.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945.  His awards and decorations include the Purple Heart 
medal.

The left ankle issue comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 2007, a statement of the case was issued in 
September 2007, and a substantive appeal was received in 
October 2007.

The issues of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for right ankle disability, entitlement to an 
initial disability rating in excess of 10 percent for 
bilateral hearing loss, and entitlement to service connection 
for left ankle disability under a merits analysis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 1987 RO rating decision denied entitlement to 
service connection for left ankle disability; the Veteran did 
not appeal the decision.

2.  An April 1989 RO rating decision continued the denial of 
service connection for left ankle disability; the Veteran did 
not appeal the decision.

3.  Certain evidence received since the RO's April 1989 
rating decision is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of entitlement to service connection for left ankle 
disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1987 and April 1989 rating decisions which 
denied service connection for left ankle disability are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's April 1989 determination, and the claim of service 
connection for left ankle disability is reopened.  38 
U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The request to reopen the Veteran's claim for left ankle 
disability involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
July 2006, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In February 1987, the Veteran filed a claim of entitlement to 
service connection for left ankle disability.  In support of 
his claim, the evidence of record contained the Veteran's 
service medical records and the report of a VA medical 
examination.  Service treatment records show that the 
Veteran's left ankle was hit by the fragment of an exploding 
shell, and it was noted that he had a sprained left ankle and 
contusion.  During the Veteran's military separation 
examination in November 1945, the Veteran's feet were 
clinically evaluated as normal.  During the July 1987 VA 
examination, a radiologic report showed no abnormality of 
either the Veteran's left foot or ankle.  In an August 1987 
rating decision, the RO denied entitlement to service 
connection for left ankle disability on the basis of lack of 
evidence showing a current disability.  Although he was 
issued a statement of the case in October 1987 as to the 
issue, he did not complete the appeal by filing a timely 
substantive appeal.  Therefore, the appeal became final.  38 
U.S.C.A. § 7105(c).  An April 1989 rating decision continued 
the denial of entitlement to service connection for left 
ankle disability based on no new and material evidence 
received.  This rating decision was not appealed, and it also 
became final.  Accordingly, service connection for left ankle 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
April 1989 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In July 2006, the Veteran filed a claim to reopen entitlement 
to service connection for left ankle disability.  In support 
of his claim, he submitted private medical records which 
showed treatment for left ankle disability.  The records also 
show a current diagnosis of achilles tendinosis with 
posterior heel spur for the Veteran's left foot, and anterior 
tibial tendinitis/shin splints for his left leg.  The 
Veteran's treating physician indicated that it is likely that 
the Veteran's disability is related to his in-service injury.

The evidence submitted since the April 1989 RO decision is 
new to the record, and is material as it shows that the 
Veteran currently has a left ankle disability.  As the 
Veteran's claim was previously denied due to lack of a 
current disability, the Board has determined that the above 
evidence is new and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim of 
service connection for left ankle disability.  The claim of 
service connection for left ankle disability, therefore, is 
reopened.  38 U.S.C.A. 
§ 5108.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of the 
underlying service connection claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the actions taken by 
the RO as directed in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for left ankle 
disability.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision.


REMAND

Right Ankle Disability & Bilateral Hearing Loss

In the December 2006 rating decision which gave rise to the 
left ankle appeal, the RO also denied new and material 
evidence for right ankle disability and granted service 
connection for bilateral hearing loss.  In August 2007, the 
Veteran's representative clarified, that the Veteran wanted 
to appeal the denial of the right ankle claim and the rating 
assigned for the hearing loss.  The August 2007 communication 
constituted a timely notice of disagreement.  Under the 
circumstances, the case must be returned for issuance of a 
statement of the case so that the Veteran may have the 
opportunity to complete an appeal on the issues by filing a 
timely substantive appeal if he so desires.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Left Ankle Disability

As already discussed, the Board finds that new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for left ankle disability.  

Although the Veteran was afforded a VA examination in 
September 2007 which resulted in a negative etiology opinion, 
the Veteran's representative argues that the opinion is 
inadequate in that it failed to consider all pertinent 
evidence of record, to include the Veteran's statements of 
pain since 1945.  However, the Board notes that the examiner 
expressly noted that the Veteran stated that he had chronic 
pain in the left ankle off and on since 1945.  Moreover, the 
Board observes that the VA examiner appears to have based the 
negative opinion on the fact that the Veteran's discharge 
examination did not show residuals of the documented 
inservice injury to the left ankle.  The Board believes that 
the opinion is arguably adequate since the examiner did 
provide a basis for the opinion.  However, the file also 
includes a 2007 opinion from a private physician to the 
effect that it is likely that several left foot/left ankle 
conditions are related to the "wound" the Veteran received 
during service.  

In order to afford the Veteran every consideration with his 
appeal, the Board believes it appropriate to direct another 
examination and opinion to more fully address other pertinent 
evidence of record.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take all indicated 
action to issue a statement of the case to 
the Veteran addressing the issues of 
whether new and material evidence has been 
received to reopen a claim for service 
connection for right ankle disability, and 
entitlement to an initial rating in excess 
of 10 percent for hearing loss.  The 
Veteran should be clearly advised of the 
need to file a timely substantive appeal 
with respect to the December 2006 rating 
decision.  If a timely substantive appeal 
is thereafter submitted with respect to 
either issue, the RO should undertake any 
other indicated development.  If, and only 
if, a timely substantive appeal is 
received, such issue should be certified 
on appeal to the Board for the purpose of 
appellate review. 

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
left ankle disability.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.  The medical diagnoses for all 
current left ankle disorders should be 
clearly reported.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether any left 
ankle disability identified is at least as 
likely as not (i.e., 50% or higher degree 
of probability) etiologically related to 
the left ankle injury (or injuries) noted 
in service treatment records.  The 
examiner should specifically address the 
available service treatment records, the 
significance of a 1987 VA examination with 
x-ray studies, and the 2007 reports and 
opinions of Horst P. Knapp, DPM.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

3.  Thereafter, the issue of service 
connection for left ankle disability 
should be readjudicated under a merits 
analysis.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


